Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2018

                                    No. 04-17-00859-CV

                                     Maria VALDEZ,
                                        Appellant

                                             v.

   CHALK MOUNTAIN SERVICES OF TEXAS, LLC, Southern Packaging, LP, Tonore
                 Group, LP, and Tonore Management LLC,
                                Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01421
                         Honorable Richard Price, Judge Presiding


                                      ORDER
       On January 9, 2018, appellees filed a motion to enforce temporary injunction and for
contempt. On January 19, 2018, appellees filed a motion to withdraw the motion to enforce
temporary injunction and for contempt. Appellees’ motion to withdraw is GRANTED.
Appellees’ motion to enforce temporary injunction and for contempt is WITHDRAWN.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court